960 A.2d 281 (2008)
Colin ANDREW, Appellant,
v.
CHEVY CHASE BUICK and Hyundai Motor Finance Co., Appellees.
No. 08-CV-1087.
District of Columbia Court of Appeals.
November 6, 2008.
On Appellee Chevy Chase Buick's Motion to Dismiss.
David F. Grimaldi, Washington, DC, was on appellee Chevy Chase Buick's motion to dismiss.
Before GLICKMAN, Associate Judge, and NEBEKER and TERRY, Senior Judges.
PER CURIAM:
On September 15, 2008, counsel for Chevy Chase Buick wrote a letter to the Clerk of this Court in which he noted that, while the dispositive issues below had been resolved, a motion for attorney's fees filed by Hyundai Motor Finance Co. remained pending in the trial court. Construing the letter as a motion to dismiss for lack of appellate jurisdiction, we deny it. A judgment is final for purposes of appeal notwithstanding the pendency of a post-trial motion for attorney's fees. See Pallie v. Riggs Nat'l Bank, 697 A.2d 1239, 1242 n. 1 (D.C.1997); Dyer v. William S. Bergman & Assocs., Inc., 635 A.2d 1285, 1288 (D.C. 1993) (citing Budinich v. Becton Dickinson & Co., 486 U.S. 196, 108 S.Ct. 1717, 100 L.Ed.2d 178 (1988)); Marlyn Condo., Inc. v. McDowell, 576 A.2d 1346, 1347 n. 1 (D.C.1990); see also Valentine v. Elliott (In re Estate of Delaney), 819 A.2d 968, 1001 (D.C.2003) ("[W]hen a requested amendment raises issues that are, for all practical purposes, collateral to and separate from the decision on the merits, the order disposing of the merits remains appealable.") (internal quotation marks and citations omitted).
So ordered.